                      UNITED STATES DISTRICT COURT

                         FOR THE DISTRICT OF IDAHO


  KEITH A. BROWN,
                                               Case No. 1:17-CV-00160-BLW

        Plaintiff,                             MEMORANDUM DECISION
                                               AND ORDER
         v.

  KEITH YORDY; SGT. RAMIREZ;
  SGT. SEELY; SGT. LEE; KEVIN
  KEMPF; JEFF ZAMUDA; IDAHO
  BOARD OF CORRECTIONS AND
  IDAHO COMMISSION OF
  PARDONS,

        Defendant.


                                 INTRODUCTION

      Pending before the Court are six motions filed by Plaintiff Keith Brown. The

motions are ripe for adjudication. After careful consideration, and for the reasons

explained below, the Court will deny Plaintiff’s motions for appointment of

counsel (Dkt. 48; Dkt. 53), the Court will grant in part and deny in part Plaintiff’s

motions to compel discovery (Dkt. 54; Dkt. 56), the Court will conditionally grant



MEMORANDUM DECISION AND ORDER - 1
Plaintiff’s motion regarding introduction of his disciplinary records and the Balla

monthly monitoring meeting minutes (Dkt. 55), and will deny Plaintiff’s motion

for return of appellate filing fees. (Dkt. 50.)

                                   BACKGROUND

      Keith A. Brown is a prisoner in the custody of the Idaho Department of

Corrections (IDOC) and is proceeding pro se and in forma pauperis in this action.

On April 14, 2017, Plaintiff filed a Complaint alleging that Defendants violated his

rights under the First and Fourteenth Amendments of the Constitution of the

United States of America. On November 2, 2018, United States Magistrate Judge

Candy W. Dale reviewed Plaintiff’s Complaint pursuant to 28 U.S.C. §§ 1915 and

1915A, determined that it failed to state a claim upon which relief could be

granted, and gave Plaintiff an opportunity to file an amended complaint. (Dkt. 21.)

      The case was reassigned to the undersigned District Judge on December 4,

2017, for consideration of dismissal. (Dkt. 22.) On December 8, 2017, Plaintiff

filed an Amended Complaint. (Dkt. 25.) On May 1, 2018, the Court issued a

Successive Review Order, wherein it reviewed the initial Complaint and Judge

Dale’s Initial Review Order de novo. (Dkt. 26.) The Court adopted Judge Dale’s

analysis and conclusions regarding the insufficiency of the initial Complaint. Id.

The Court also reviewed the Amended Complaint, concluded that Plaintiff failed to

remedy the deficiencies in the initial Complaint, and dismissed the case with


MEMORANDUM DECISION AND ORDER - 2
prejudice. (Dkt. 26; Dkt. 27.) Plaintiff appealed the Court’s decision to the United

States Court of Appeals for the Ninth Circuit.

      On September 12, 2018, the Ninth Circuit issued a decision that affirmed in

part and reversed in part this Court’s order, and remanded the case for further

proceedings. The Ninth Circuit held that Plaintiff’s Amended Complaint states a

plausible due process claim based on allegations that Plaintiff was unable to

present evidence during two disciplinary hearings that led to Plaintiff being

temporarily held in enhanced confinement conditions. (Dkt. 33 at 2.)

      The Ninth Circuit found also that Plaintiff pleaded plausible equal protection

and retaliation claims based on the allegation that his disciplinary category was

enhanced based on his status as a Balla case representative. Id. at 3-4. The Ninth

Circuit’s mandate issued on October 10, 2018. (Dkt. 34.) In line with the Ninth

Circuit’s judgment, the Court reopened the case (Dkt. 35), and Defendants filed

their Answer. Subsequently, Plaintiff filed the six pending motions. The Court will

analyze the merits of each motion below.

                                DISCUSSION

      On August 30, 2019, Plaintiff filed a motion that sought, in part, clarification

of the United States Court of Appeals for the Ninth Circuit’s Memorandum and

Mandate. (Dkt. 54.) Plaintiff filed a second motion to similar effect on September




MEMORANDUM DECISION AND ORDER - 3
3, 2019. (Dkt. 56.) As such, the Court will outline Plaintiff’s surviving claims

below prior to turning to the substantive motions.

1.    Surviving Claims

      A.     Due Process Claims

      The Ninth Circuit affirmed the District Court’s dismissal of the following

three due process-based claims:

             (1) The claim that Defendants violated prison policy during Brown’s

                disciplinary hearing. This claim was dismissed by the Court

                because “a § 1983 claim cannot be based on a prison’s failure to

                follow its ‘own, more general procedures,’ so long as minimum

                constitutional requirements are met.” (Dkt. 26 at 7; (quoting

                Walker v. Sumner, 14 F.3d 1415, 1420 (9th Cir. 1994))).

             (2) Plaintiff’s claim that Defendants violated the Balla injunctions.

                (Dkt. 21 at 25; Dkt. 26 at 7-8.) This claim was addressed by the

                Court in combination with the policy allegations in the Original

                Review Order and again in the Successive Review Order. (Dkt. 21

                at 25; Dkt. 26 at 7-8.) It was dismissed in both orders because “any

                argument that the IDOC is not complying with an injunction in

                another case cannot be brought in a separate action but must

                instead be asserted in the original action.” Id. Although the Ninth


MEMORANDUM DECISION AND ORDER - 4
                Circuit did not address this claim separately from the other policy

                claims, it affirmed this Court’s dismissal of the policy claim, and

                thus did not reverse the judgment as to this claim. (See Dkt. 33.)

             (3) Plaintiff’s claim that his thirty-day confinement in disciplinary

                segregation violated a protected liberty interest. Id. at 2. The Ninth

                Circuit found Plaintiff failed to show that this discipline imposed

                an “atypical and significant hardship on the inmate in relation to

                the ordinary incidents of prison life.” Id. (quoting Sandin v.

                Conner, 515 U.S. 472, 484 (1995)).

      Provided the foregoing, Plaintiff’s surviving due process-based claims are:

             (1) the allegation that Defendants violated his procedural due process

                rights because he was unable to present evidence during his

                disciplinary hearing; and

             (2) that he had a protected liberty interest in avoiding detention at the

                Idaho State Maximum Security Institution. (See Dkt. 33 at 2-3.)

      B.     Equal Protection and Retaliation Claim

      The Ninth Circuit’s order revived Plaintiff’s Equal Protection and

Retaliation claim. Plaintiff alleged his disciplinary charge was enhanced in

retaliation for Plaintiff serving as a class representative in Balla v. IDOC, 1:81-cv-

01165-BLW, and therefore prison authorities treated him differently than other


MEMORANDUM DECISION AND ORDER - 5
similarly situated inmates. (Dkt. 25 at 19.) To this end, the Ninth Circuit found

Plaintiff stated a plausible equal protection and retaliation claim and reversed the

Court’s judgment as to this claim. (Dkt. 33 at 3-4.) With the clarification surviving

claims set forth, the Court will turn to Plaintiff’s substantive motions.

2.    Plaintiff’s Motions to Appoint Counsel

      The Court will begin with Plaintiff’s motion to appoint counsel and renewed

motion to appoint counsel. (Dkt. 49; Dkt. 53.) Plaintiff argues that assistance of

counsel is necessary for him to effectively conduct discovery. (See Dkts. 48 and

53.) Plaintiff cites hurdles he will face, as an incarcerated individual, in deposing

officers at the IDOC and ISCI facilities and gathering affidavits necessary to raise

disputes of material facts to survive summary judgment. Id. ‘

      Generally, there is no right to appointed counsel in Section 1983 actions.

Rand v. Rowland, 113 F.3d 1520, 1525 (9th Cir. 1997), withdrawn in part, 154 F.

3d 952, 951 n.1 (9th Cir. 1998). However, a court “may request an attorney for

indigent civil litigants pursuant to 28 U.S.C. § 1915(e)(1) in exceptional

circumstances. Zamaro v. Moonga, 656 F. Ap’x 297, 299 (9th Cir. 2016) (internal

quotations omitted). To determine whether exceptional circumstances exist, a court

evaluates (1) the likelihood of success on the merits of the case, and (2) the ability

of the plaintiff to articulate the claims pro se considering the complexity of legal




MEMORANDUM DECISION AND ORDER - 6
issues involved. Terrell v. Brewer, 935 F.2d 1015, 1017 (9th Cir. 1991). Neither

factor is dispositive, and both must be evaluated together to reach a decision. Id.

      In this matter, Court is not currently equipped with sufficient information to

determine the likelihood of success on the merits of Plaintiff’s case. Without the

benefit of a more developed evidentiary record, the Court can not make a

determination regarding the first factor in the exceptional circumstances analysis.

      In consideration of the second factor, Plaintiff’s ability to articulate his

claims pro se considering the complexity of legal issues, the Court finds Plaintiff

has demonstrated he has sufficient writing ability and legal knowledge to articulate

his claims. See Thompson v. Dir., California Dep’t of Corr., 42 F.3d 1402 (9th Cir.

1994). Although discovery is essential for Plaintiff to flesh out his case, “the need

for discovery does not necessarily qualify the issues” in this case as “complex.”

See Wilborn v. Escalderon, 789 F.2d 1328, 1331 (9th Cir. 1986). As the Ninth

Circuit articulated in Wilborn;

      Most actions require development of further facts during litigation and
      a pro se litigant will seldom be in a position to investigate easily the
      facts necessary to support the case. If all that was required to establish
      successfully the complexity of the relevant issues was a demonstration
      of the need for development of further facts, practically all cases would
      involve complex legal issues.

Id.




MEMORANDUM DECISION AND ORDER - 7
      There is no doubt that it is difficult to litigate from a prison cell. There is

also no question that pro se individuals do not have the legal training or resources

to do what they could if they were lawyers or had lawyers. However, prisoner

status and lack of legal expertise are not enough, in and of themselves, to establish

the exceptional circumstances that warrant appointment of counsel in the civil

context. See Zamaro v. Moonga, 656 F. App’x 297, 299 (9th Cir. 2016).

      Here, as in other similar cases, Plaintiff’s inability to more fully litigate his

claims is an “incidental (and perfectly constitutional) consequence[ ] of conviction

and incarceration.” Lewis v. Casey, 518 U.S. 343, 355(1996). The discovery issues

faced in his case are not exceptional when considered on balance with the

complexity of the claims involved and Plaintiff’s abilities to articulate his claims

thus far. Accordingly, the Court will deny Plaintiff’s request for appointment of

counsel without prejudice.

      C.     Motions to Compel Discovery

      Next, the Court will address Plaintiff’s motions to compel discovery. (See

Dkts. 54 and 56.) Plaintiff filed two motions to compel answers to Requests for

Admissions (RFAs). These motions are considered under Federal Rule of Civil

Procedure 36(a)(6) as motions regarding the sufficiency of an objection. Plaintiff

also filed a motion to compel production of extensive phone records. (Dkt. 57.)




MEMORANDUM DECISION AND ORDER - 8
This motion is considered under Rule 37 as a dispute over the production of

documents.

      Federal Rule of Civil Procedure 26(b) allows parties to “obtain discovery

regarding any nonprivileged matter that is relevant to any party’s claim or defense

and proportional to the needs of the case.” Evidence is relevant if it has “any

tendency to make a fact more or less probable than it would be without the

evidence; and the fact is of consequence in determining the action.” Fed. R. Evid.

401. However, courts are given broad discretion to apply discovery rules to

properly effect the policy of the Federal Rules of Civil Procedure; namely, the

rules “should be construed, administered, and employed by the court and the

parties to secure the just, speedy, and inexpensive determination of every action

and proceeding.” Fed. R. Civ. P. 1.

             (1)   Requests for Admissions

      Plaintiff argues that Defendants failed to respond adequately to the

following RFAs in Plaintiff’s Second Request for Production of Documents,

Admissions, and Interrogatories. (Dkt. 54 & 56).




MEMORANDUM DECISION AND ORDER - 9
       - RFA No. 1 (18) 1 through RFA No. 3 (20): Plaintiff asks three of the

           Defendants to admit that they have been educated, trained or informed of

           the content of the injunctions in Balla. (Dkt. 57 at 6-7, citing Def.’s Resp.

           to Req. for Admis. No. 1 (18) – 3 (20).)

       - RFA No. 4 (21): Plaintiff asks Defendant Yordy to admit that he is aware

           of the injunctions in Balla. (Dkt. 57 at 6-7, citing Def.’s Resp. to Req. for

           Admis. No. 4 (21).)

       Defendants object to each RFA on the same ground: “the Request relates to

claims premised on allegations that internal policies were not followed during the

disciplinary proceedings, which were dismissed by the District Court, and the

dismissal was upheld by the Ninth Circuit Court of Appeals. As this request relates

to a dismissed claim, no response is necessary.” (Dkt. 57 at 6-7, citing Def.’s Resp.

to Req. for Admis. No. 1 (18) – 4 (21).)

       Federal Rule of Civil Procedure 36 governs requests for admission, which a

party may serve on another party to admit the truth of any matters within the scope

of Rule 26(b)(1) relating to facts, the application of law to fact, opinions of either,




       1
         Plaintiff did not continuously number these Requests for Admission with previous
requests. Defendant inserted continuous numbering parenthetically in the response to avoid
confusion. The Court has adopted Defendants’ numbering for consistency.



MEMORANDUM DECISION AND ORDER - 10
or the genuineness of any described document. Fed. R. Civ. P. 26(a)(1). A matter is

deemed admitted unless the responding party serves a written answer or objection

within 30 days after being served. Id. at 36(a)(3). As such, any answer to an RFA

must specifically deny it or state in detail why the responding party cannot admit

or deny it. Id. at 36(a)(4). The responding party may also object to a request so

long as grounds for objecting are stated. Id. at 36 (a)(5).

      The Court will compel responses to Plaintiff’s RFAs because the

information sought is relevant pursuant to Rule 26(b). Notably, Defendants Seely,

Ramirez, Lee and Yordy were all involved the disciplinary hearings that form the

basis for Plaintiff’s claims. (Am. Compl. Dkt. 25 at 5-10). Provided this fact, the

IDOC employees’ education, training or knowledge of the permanent injunctions

in Balla are matters relevant to Plaintiff’s claim that he was retaliated against as a

class representative. Thus, Plaintiff’s RFAs fall within the scope of discovery and

the Court will grant Plaintiff’s motion to compel responses to RFAs 1 (18) through

4 (21).

             (2)    Request for Production of Phone Logs

      Plaintiff also seeks production of extensive phone records and logs. Plaintiff

requests that Defendants “produce a copy of the telephone records of the Plaintiff

which establish the time and date of calls charged to the Plaintiff’s account, AND




MEMORANDUM DECISION AND ORDER - 11
which shows from which location these calls were initiated from, from 6/17/2015

on.” (Dkt. 57 at 9.)

      In response, Defendants produced a record and recordings of all phone calls

made by Plaintiff from September 16, 2016 through September 20, 2016.

Defendants object to producing any other phone records on the basis that

Plaintiff’s “request is disproportionate to the needs of the case, is overly broad and

unduly burdensome, and does not assist in proving Plaintiff’s due process and

retaliation claims.” Id. at 9-10. Defendants note that, the only calls that formed the

basis for the disciplinary action that is the subject of this suit, were the calls made

by Plaintiff from September 16, 2016 through September 20, 2016. (Id. at 10-11).

      A party may move for an order compelling discovery pursuant to Federal

Rule of Civil Procedure 37(a)(1) when an opposing party fails to respond to

requests for production permissible under Federal Rule of Civil Procedure 34.

Generally, a court should deny a motion to compel if the information requested

falls outside the scope of discovery. See Nugget Hydroelectric, L.P. v. Pacific Gas

& Elec. Co., 981 F.2d 429, 438-39 (9th Cir. 1992).

      Considering the foregoing in the context of Rule 26(b), the Court finds that

phone records for phone calls that did not form the basis for the disciplinary

hearing are not relevant to the contested issue of whether Plaintiff made the phone

calls that were the subject of the disciplinary hearing. Further, Plaintiff has failed


MEMORANDUM DECISION AND ORDER - 12
to demonstrate how the additional phone records requested are relevant to any

other claim or defense in this matter. Therefore, the Court finds the additional

phone logs requested by Plaintiff are not relevant to any claim or defense and are

thus not discoverable. The Court will deny Plaintiff’s motion to compel as to such

records.

3.    Motions to Introduce Evidence at Trial

      In addition to the discovery-based motions above, Plaintiff filed a motion

seeking permission to introduce his disciplinary record and the minutes of monthly

monitoring meetings of the Balla case at trial. (Dkt. 55 at 2). Defendants have not

filed an objection to this motion.

      Trial courts have broad discretion in deciding whether to admit or exclude

evidence. Burgess v. Premier Corp., 727 F.2d 826, 833 (9th Cir. 1984). This

discretion includes the determination whether the proffered evidence is relevant.

Diede v. Burlington N. R. Co., 772 F.2d 593, 594 (9th Cir. 1985). Evidence is

relevant if it has any tendency to make a fact more or less probable, and the fact is

of consequence in determining the action. Fed. R. Evid. 401. Relevant evidence is

admissible unless the United States Constitution, a federal statute, the Federal

Rules of Evidence or other rules prescribed by the Supreme Court provide

otherwise. Fed. R. Evid. 402.




MEMORANDUM DECISION AND ORDER - 13
         In this case, Plaintiff’s disciplinary record and the minutes of the monthly

monitoring meetings for Balla are potentially relevant to Plaintiff’s retaliation

claim. Plaintiff will be allowed to introduce this evidence at trial if the Court finds

proper foundation has been laid according to the rules of evidence and no

successful evidentiary objections are raised by the Government. Provided the

foregoing, the Court will conditionally grant the motion, subject to application of

the Federal Rules of Evidence and objection from Defendants prior to or during

trial.

         Additionally, because these records are within the scope of discovery, if

Defendants have not already done so, they must provide Plaintiff copies of the

Balla case monthly monitoring meeting minutes for the one-year period preceding

the Plaintiff’s first disciplinary offense.

4.       Motion for Return of Appellate Filing Fee

         Finally, Plaintiff filed a motion for return of fees he paid to file his appeal to

the Ninth Circuit. Plaintiff’s case is subject to the provisions of the Prison

Litigation Reform Act (PLRA), of 1996, which amended the statutory provisions

governing the filing of prisoner in forma pauperis lawsuits. Under the PLRA,

while prisoners are entitled to begin a civil suit without prepayment of fees under

28 U.S.C. § 1915(a), they are nevertheless “required to pay the full amount of a

filing fee.” 28 U.S.C. 1915(b)(1).


MEMORANDUM DECISION AND ORDER - 14
      The PLRA “makes no provision for return of fees partially paid or for

cancellation of the remaining indebtedness.” Goins v. Decaro, 241 F.3d 260, 261

(2d Cir. 2001) (rejecting a request for a refund of appellate fees after voluntary

withdrawal of appeal). The Second Circuit observed that the absence of a refund

of fees provision “is not surprising, since a congressional objective in enacting the

PLRA was to ‘mak[e] all prisoners seeking to bring lawsuits or appeals feel the

deterrent effect created by liability for filing fees.’” Id. (citing Leonard v. Lacy, 88

F.3d 181, 185 (2d Cir.1996)).

      Plaintiff has not identified any post-PLRA precedent supporting his request,

and this Court has not discovered any in its own research. Provided the foregoing,

the Court will deny Plaintiff’s motion for return of his appellate filing fees.



                                   CONCLUSION

      The Court will deny Plaintiff’s motions to appoint counsel. (Dkt. 48; Dkt.

53.) The Court will grant in part and deny in part Plaintiff’s motions to compel

discovery. (Dkt. 54; Dkt. 56.) The Court will conditionally grant Plaintiff’s motion

regarding introduction of his disciplinary records and the Balla monthly

monitoring meeting minutes (Dkt. 55), and will deny Plaintiff’s motion for return

of appellate filing fees. (Dkt. 50.)




MEMORANDUM DECISION AND ORDER - 15
                                            ORDER

               IT IS ORDERED that:

       1.      Plaintiff’s Motion to Appoint Counsel (Dkt. 48) and Renewed Motion

               to Appoint Counsel (Dkt. 53) are DENIED without prejudice.

       2.      Defendant’s Motion to Compel Discovery (Dkt. 54) is GRANTED.

       3.      Plaintiff’s Motion to Compel Discovery (Dkt. 56) is GRANTED in

               part and DENIED in part.2

       4.      Plaintiff’s Motion to Allow Disciplinary Records of Plaintiff into

               Discovery Process (Dkt. 55) is GRANTED.3

       5.      Plaintiff’s Motion for Return of Appellate Filing Fee (Dkt. 50) is

               DENIED.

                                                     DATED: October 31, 2019


                                                     _________________________
                                                     B. Lynn Winmill
                                                     U.S. District Court Judge




       2
         The motion to compel is granted to the extent is seeks an order compelling Defendants
to respond to Plaintiff’s Requests for Admission 1 (18) through 4 (21) but denied to the extent it
seeks to compel production of any additional phone records.
       3
          Consistent with the Court’s finding above, if Defendants have not already done so, they
must provide Plaintiff copies of the Balla case monthly monitoring meeting minutes for the one-
year period preceding the Plaintiff’s first disciplinary offense within two weeks of the date of
entry of this order.


MEMORANDUM DECISION AND ORDER - 16
MEMORANDUM DECISION AND ORDER - 17
